
	

113 HR 2528 IH: To establish a task force in the Department of Veterans Affairs to assess the retention and training of claims processors.
U.S. House of Representatives
2013-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2528
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2013
			Ms. Titus (for
			 herself and Mr. Horsford) introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To establish a task force in the Department of Veterans
		  Affairs to assess the retention and training of claims
		  processors.
	
	
		1.Establishment of task force
			 on retention and training of Department of Veterans Affairs claims processors
			 and adjudicators
			(a)EstablishmentThe Secretary of Veterans Affairs shall
			 establish a task force to assess retention and training of claims processors
			 and adjudicators that are employed by the Department of Veterans Affairs and
			 other Federal agencies and departments.
			(b)CompositionThe
			 task force shall be composed of the following:
				(1)The Secretary of
			 Veterans Affairs.
				(2)The Director of
			 the Office of Personnel Management.
				(3)The Commissioner
			 of Social Security.
				(4)An employee of the
			 Department of Veterans Affairs selected by the Secretary of Veterans Affairs
			 who is—
					(A)a veteran service
			 representative;
					(B)a rating veteran
			 service representative; or
					(C)a decision review
			 officer.
					(5)An individual
			 selected by the Secretary who represents an organization recognized by the
			 Secretary for the representation of veterans under section 5902 of title 38,
			 United States Code.
				(6)Such other
			 individuals selected by the Secretary who represent such other organizations
			 and institutions as the Secretary considers appropriate.
				(c)DurationThe
			 task force established under subsection (a) shall terminate not later than two
			 years after the date on which the task force is established under such
			 subsection.
			(d)DutiesThe
			 duties of the task force are as follows:
				(1)To identify key
			 skills required by claims processors and adjudicators to perform the duties of
			 claims processors and adjudicators in the various claims processing and
			 adjudication positions throughout the Federal Government.
				(2)To identify
			 reasons for employee attrition from claims processing positions.
				(3)Not later than one
			 year after the date of the establishment of the task force, to develop a
			 Governmentwide strategic and operational plan for promoting employment of
			 veterans in claims processing positions in the Federal Government.
				(4)To coordinate with
			 educational institutions to develop training and programs of education for
			 members of the Armed Forces to prepare such members for employment in claims
			 processing and adjudication positions in the Federal Government.
				(5)To identify and
			 coordinate offices of the Department of Defense and the Department of Veterans
			 Affairs located throughout the United States to provide information about, and
			 promotion of, available claims processing positions to members of the Armed
			 Forces transitioning to civilian life and to veterans with disabilities.
				(6)To establish
			 performance measures to assess the plan developed under paragraph (3), to
			 assess the implementation of such plan, and revise such plan as the task force
			 considers appropriate.
				(7)To establish
			 performance measures to evaluate the effectiveness of the task force.
				(e)Reports
				(1)Submittal of
			 planNot later than one year after the date of the establishment
			 of the task force, the Secretary of Veterans Affairs shall submit to Congress a
			 report on the plan developed by the task force under subsection (d)(3).
				(2)Assessment of
			 implementationNot later than 120 days after the termination of
			 the task force, the Secretary shall submit to Congress a report that assesses
			 the implementation of the plan developed by the task force under subsection
			 (d)(3).
				
